--------------------------------------------------------------------------------

Exhibit 10.4

ESCROW AGREEMENT

This Escrow Agreement (the "Agreement"), dated April 25, 2007, is entered into
by and among Point Acquisition Corporation, a Nevada corporation (the
"Company"), HFG International, Limited, a Hong Kong corporation ("HFG"), Mr.
Shunqing Zhang, in his individual capacity ("Make Good Pledgor"), and Securities
Transfer Corporation (hereinafter referred to as "Escrow Agent").

BACKGROUND

HFG, Powersmart Holdings Corporation and the Make Good Pledgor entered into that
certain Financial Advisory Agreement and that certain Financing Agreement,
effective as of November 28, 2006 (the originals and each amendment thereto
being collectively referred to as the "Advisory Agreements"). As an inducement
to HFG to enter into the Advisory Agreements, the Make Good Pledgor agreed to
place the Escrow Shares (as defined in Section 2 hereto) into escrow for the
benefit of HFG and its affiliates, in the event the Company failed to satisfy
the "Performance Thresholds" (as hereinafter defined). This Agreement is in
accordance with the terms and conditions of a Make Good Escrow Agreement of the
same date granted to the investors in the private offering of securities of the
Company (the "Investors") pursuant to a Securities Purchase Agreement, dated
April 25, 2007 (the "Purchase Agreement"). The Company, the Make Good Pledgor
and HFG have agreed to establish an escrow on the terms and conditions set forth
in this Agreement and the Escrow Agent has agreed to act as escrow agent
pursuant to the terms and conditions of this Agreement. All capitalized terms
used but not defined herein shall have the meanings assigned them in the
Purchase Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

1.

Appointment of Escrow Agent. HFG, Make Good Pledgor and the Company hereby
appoint Securities Transfer Corporation as Escrow Agent to act in accordance
with the terms and conditions set forth in this Agreement, and Escrow Agent
hereby accepts such appointment and agrees to act in accordance with such terms
and conditions.



2.

Establishment of Escrow. Upon the execution of this Agreement, the Make Good
Pledgor shall deliver to the Escrow Agent a stock certificate evidencing 638,338
shares (the "Escrow Shares") along with bank signature stamped stock powers
executed in blank (or such other signed instrument of transfer acceptable to the
Company’s Transfer Agent). One-half of the Escrow Shares (the "Potential 2007
Make Good Shares") shall be pledged to secure the Company’s commitment to
achieve the 2007 Guaranteed ATNI (as defined below) and one-half of the Escrow
Shares (the "Potential 2008 Make Good Shares") shall be pledged to secure the
Company’s commitment to achieve the 2008 Guaranteed ATNI (as defined below). As
used in this Agreement, "Transfer Agent" means PacWest Transfer, LLC, or such
other entity hereafter retained by the Company as its stock transfer agent as
specified in a writing from the Company to the Escrow Agent and HFG.



--------------------------------------------------------------------------------

3.

Representations of the Make Good Pledgor. The Make Good Pledgor hereby
represents and warrants to HFG as follows:

a. The Escrow Shares are validly issued, fully paid and nonassessable shares of
the Company, and free and clear of all pledges, liens and encumbrances.

b. Performance of this Agreement and compliance with the provisions hereof will
not violate any provision of any applicable law and will not conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon, any of the properties or assets of the Make Good
Pledgor pursuant to the terms of any indenture, mortgage, deed of trust or other
agreement or instrument binding upon the Make Good Pledgor, other than such
breaches, defaults or liens which would not have a material adverse effect taken
as a whole.

4.

Disbursement of Escrow Shares.



a. Fiscal Year Ended December 31, 2007. Make Good Pledgor agrees that if the
After-Tax Net Income for the fiscal year ended December 31, 2007 reported in the
Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2007, as filed with the Commission (the "2007 Annual Report") is less than
$8,200,000 (the "2007 Guaranteed ATNI"), HFG shall provide written instruction
(with a copy to the Company) and direct the Escrow Agent to instruct the
Transfer Agent to transfer to HFG or its affiliates, for no additional
consideration, a number of shares of Common Stock (as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions) in
accordance with the table below, based on the level of After-Tax Net Income
reported in the 2007 Annual Report (such shares issuable to HFG, being referred
to herein as the "2007 Make Good Shares"):

Percentage of Potential 2007 Make Good After Tax Net Income Reported in Shares
Issuable to HFG 2007 Annual Report 25% $7,000,000-$8,199,999.99     50%
$6,000,000-$6,999,999.99     75% $5,000,000-$5,999,999.99     100% Less than
$5,000,000

The Escrow Agent need only rely on the letter of instruction from HFG in this
regard and will disregard any contrary instructions. The Escrow Agent shall be
entitled to rely on the calculations provided by HFG in releasing the Escrow
Shares for disbursement, with no further responsibility to calculate or confirm
amounts. If the Company’s audited consolidated financial statements for the
fiscal year ended December 31, 2007 specify that the 2007 Guaranteed ATNI shall
have been achieved, no transfer of the 2007 Make Good Shares shall be required
by this Section 4(a) and HFG shall provide written instruction (with a copy to
the Company) to the Escrow Agent to return all 2007 Make Good Shares deposited
with the Escrow Agent to the Make Good Pledgor within 7 Business Days after the
date on which the 2007 Annual Report is filed with the Commission; provided that
Escrow Agent is given notice of the 2007 Annual Report’s filing and results.
Subject to the timing of the Transfer Agent, transfers of 2007 Make Good Shares
required under this Section 4(a) shall be made to HFG or its affiliates within 7
Business Days after the date on which the 2007 Annual Report is filed with the
Commission; provided that Escrow Agent is given notice of the 2007 Annual
Report’s filing and results.

2

--------------------------------------------------------------------------------

b. Fiscal Year Ending December 31, 2008. Make Good Pledgor agrees that if the
After-Tax Net Income for the fiscal year ended December 31, 2008 reported in the
Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2008, as filed with the Commission (the "2008 Annual Report") is less than
$13,500,000 (the "2008 Guaranteed ATNI"), HFG shall provide written instruction
(with a copy to the Company) and direct the Escrow Agent to instruct the
Transfer Agent to transfer to HFG, for no additional consideration, a number of
shares of Common Stock (as equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions) in accordance with the
table below, based on the level of After-Tax Net Income reported in the 2008
Annual Report (such shares issuable to HFG being referred to herein as the "2008
Make Good Shares"):

Percentage of Potential 2008 Make Good After Tax Net Income Reported in Shares
Issuable to HFG 2008 Annual Report 25% $12,000,000-$13,499,999.99     50%
$10,500,000-$11,999,999.99     75% $9,000,000-$10,499,999.99     100% Less than
$9,000,000

The Escrow Agent need only rely on the letter of instruction from HFG in this
regard and will disregard any contrary instructions. The Escrow Agent shall be
entitled to rely on the calculations provided by HFG in releasing the Escrow
Shares for disbursement, with no further responsibility to calculate or confirm
amounts. If the Company’s audited consolidated financial statements for the
fiscal year ended December 31, 2008 specify that the 2008 Guaranteed ATNI shall
have been achieved, no transfer of the 2008 Make Good Shares shall be required
by this Section and HFG shall provide written instruction (with a copy to the
Company) to the Escrow Agent to return all 2008 Make Good Shares deposited with
the Escrow Agent to the Make Good Pledgor within 7 Business Days after the date
on which the 2008 Annual Report is filed with the Commission, provided that
Escrow Agent is given notice of the 2008 Annual Report’s filing and results.
Subject to the timing of the Transfer Agent, transfers of 2008 Make Good Shares
required under this Section shall be made to HFG or its affiliates within 7
Business Days after the date on which the 2008 Annual Report is filed with the
Commission, provided that Escrow Agent is given notice of the 2008 Annual
Report’s filing and results.

c. Notwithstanding anything to the contrary contained herein, in the event that
the release of any of the 2007 Make Good Shares or the 2008 Make Good Shares to
HFG or the Make Good Pledgor or any other party, or the release of any of the
make good shares deliverable to the Investors in accordance with the Purchase
Agreement is deemed to be an expense or deduction from revenues/income of the
Company for the applicable year, as required under GAAP, then such expense or
deduction and any expense, charge or deduction relating thereto, shall be
excluded for purposes of determining whether or not the 2007 Guaranteed ATNI or
the 2008 Guaranteed ATNI has been achieved by the Company.

3

--------------------------------------------------------------------------------

d. The Make Good Pledgor’s obligation to transfer shares of Common Stock to HFG
shall run only to the benefit of HFG and its affiliates to the extent that they
hold Shares when the 2007 Guaranteed ATNI and the 2008 Guaranteed ATNI are
calculated, and any release of the 2008 Make Good Shares and the 2008 Make Good
Shares to HGF or its affiliates shall be distributed on a pro rata basis based
on the number of Shares then held by HFG or its affiliates, for no additional
consideration.

e. The Company and Make Good Pledgor covenant and agree to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor. The Company and Make
Good Pledgor understand that if such tax reporting documentation is not provided
and certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrow Shares.

5.

Duration. This Agreement shall terminate on the distribution of all the Escrow
Shares.

6.

Escrow Shares. If any Escrow Shares are deliverable to HFG in accordance with
this Agreement, (i) Make Good Pledgor covenants and agrees to execute all such
instruments of transfer (including stock powers and assignment documents) as are
customarily executed to evidence and consummate the transfer of the Escrow
Shares from Make Good Pledgor to HFG, to the extent not done so in accordance
with Section 2, and (ii) following its receipt of the documents referenced in
Section 6(i), the Company and Escrow Agent covenant and agree to cooperate with
the Transfer Agent so that the Transfer Agent promptly reissues such Escrow
Shares in HFG’s name and delivers the same as directed by HFG. Until such time
as (if at all) the Escrow Shares are required to be delivered pursuant to the
Purchase Agreement and in accordance with this Agreement, any dividends payable
in respect of the Escrow Shares and all voting rights applicable to the Escrow
Shares shall be retained by Make Good Pledgor. Should the Escrow Agent receive
dividends or voting materials, such items shall not be held by the Escrow Agent,
but shall be passed immediately on to the Make Good Pledgor and shall not be
invested or held for any time longer than is needed to effectively re-route such
items to the Make Good Pledgor. In the event that the Escrow Agent receives a
communication requiring the conversion of the Escrow Shares to cash or the
exchange of the Escrow Shares for that of an acquiring company, the Escrow Agent
shall solicit and follow the written instructions of the Make Good Pledgor;
provided that the cash or exchanged shares are instructed to be redeposited into
the Escrow Account. Make Good Pledgor shall be responsible for all taxes
resulting from any such conversion or exchange.



7.

Interpleader. Should any controversy arise among the parties hereto with respect
to this Agreement or with respect to the right to receive the Escrow Shares,
Escrow Agent shall have the right to consult and hire counsel and/or to
institute an appropriate interpleader action to determine the rights of the
parties. Escrow Agent is hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing Escrow Agent. If Escrow Agent is directed to institute
an appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date. Any interpleader action instituted in
accordance with this Section 7 shall be filed in any court of competent
jurisdiction in the State of New York, and the Escrow Shares in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Agreement with respect to the Escrow Shares and any other obligations
hereunder.



4

--------------------------------------------------------------------------------

8.

Exculpation and Indemnification of Escrow Agent.

a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Agreement as a depositary only and is not responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of the
subject matter of the escrow, or any part thereof, or for the form or execution
of any notice given by any other party hereunder, or for the identity or
authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person’s or entity’s obligations
hereunder or under any such document. Except for this Agreement and instructions
to Escrow Agent pursuant to the terms of this Agreement, Escrow Agent will not
be obligated to recognize any agreement between or among any or all of the
persons or entities referred to herein, notwithstanding its knowledge thereof.

b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Agreement and no other or
further duties or responsibilities shall be implied, including, but not limited
to, any obligation under or imposed by any laws of the State of New York upon
fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR
ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED
HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY
ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR
LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS),
EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

5

--------------------------------------------------------------------------------

c. Escrow Agent will be indemnified and held harmless, jointly and severally, by
the Company, the Make Good Pledgor and HFG from and against any expenses,
including reasonable attorneys’ fees and disbursements, damages or losses
suffered by Escrow Agent in connection with any claim or demand, which, in any
way, directly or indirectly, arises out of or relates to this Agreement or the
services of Escrow Agent hereunder; except, that if Escrow Agent is guilty of
willful misconduct, fraud or gross negligence under this Agreement, then Escrow
Agent will bear all losses, damages and expenses arising as a result of such
willful misconduct, fraud or gross negligence. Promptly after the receipt by
Escrow Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, Escrow Agent will
notify the other parties hereto in writing. For the purposes hereof, the terms "

expense" and "loss" will include all amounts paid or payable to satisfy any such
claim or demand, or in settlement of any such claim, demand, action, suit or
proceeding settled with the express written consent of the parties hereto, and
all costs and expenses, including, but not limited to, reasonable attorneys’
fees and disbursements, paid or incurred in investigating or defending against
any such claim, demand, action, suit or proceeding. The provisions of this
Section 7 shall survive the termination of this Agreement.

9.

Compensation of Escrow Agent. The Company will pay Escrow Agent $500 for all
services rendered by Escrow Agent hereunder. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Agreement; provided, however, that in the event
that Escrow Agent renders any material service not contemplated in this
Agreement, or there is any assignment of interest in the subject matter of this
Agreement, or any material modification hereof, or if any material controversy
arises hereunder, or Escrow Agent is made a party to any litigation pertaining
to this Agreement, or the subject matter hereof, then Escrow Agent shall be
reasonably compensated by the Company for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorney's fees,
occasioned by any delay, controversy, litigation or event, and the same shall be
recoverable from the Company. Prior to incurring any costs and/or expenses in
connection with the foregoing sentence, Escrow Agent shall be required to
provide written notice to the Company of such costs and/or expenses and the
relevancy thereof and Escrow Agent shall not be permitted to incur any such
costs and/or expenses which are not related to litigation prior to receiving
written approval from the Company, which approval shall not be unreasonably
withheld.



10.

Resignation of Escrow Agent. At any time, upon ten (10) days’ written notice to
the Company, Escrow Agent may resign and be discharged from its duties as Escrow
Agent hereunder. As soon as practicable after its resignation, Escrow Agent will
promptly turn over to a successor escrow agent appointed by the Company the
Escrow Shares held hereunder upon presentation of a document appointing the new
escrow agent and evidencing its acceptance thereof. If, by the end of the 10-day
period following the giving of notice of resignation by Escrow Agent, the
Company shall have failed to appoint a successor escrow agent, Escrow Agent may
interplead the Escrow Shares into the registry of any court having jurisdiction.



11.

Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Agreement or as may reasonably
be requested by the parties hereto from time to time before such termination,
Escrow Agent shall provide the parties hereto, as the case may be, with a
complete copy of such records, certified by Escrow Agent to be a complete and
accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.



6

--------------------------------------------------------------------------------

12.

Notice. All notices, communications and instructions required or desired to be
given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:

If to Escrow Agent:     Securities Transfer Corporation   2591 Dallas Parkway,
Suite 102   Frisco, Texas 75034   Attention: Kevin Halter     If to the Company
or the Make Good Pledgor:       c/o Powersmart Holdings Limited   No. 88
Gengsheng Road, Dayugou Town   Gongyi, Henan China 451271     If to HFG:     c/o
Timothy P. Halter   12890 Hilltop Road   Argyle, Texas 76226

or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.

13.

Execution in Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile execution and delivery of this Agreement
is legal, valid and binding for all purposes.



14.

Assignment and Modification. This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns. No other person
will acquire or have any rights under, or by virtue of, this Agreement. No
portion of the Escrow Shares shall be subject to interference or control by any
creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement. This Agreement may be changed
or modified only in writing signed by all of the parties hereto.



7

--------------------------------------------------------------------------------

15. Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the principles of conflicts of
laws thereof.

16. Headings.

The headings contained in this Agreement are for convenience of reference only
and shall not affect the construction of this Agreement.



17. Attorneys’ Fees.

If any action at law or in equity, including an action for declaratory relief,
is brought to enforce or interpret the provisions of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees from
the other party (unless such other party is the Escrow Agent), which fees may be
set by the court in the trial of such action or may be enforced in a separate
action brought for that purpose, and which fees shall be in addition to any
other relief that may be awarded.



18. Registration Rights.

If any Make Good Shares are distributed to HFG hereunder, then the Company shall
use commercially reasonable efforts to file a registration statement relating to
the resale by HFG of the Make Good Shares so distributed within 30 days
following the date that the Company is obligated hereunder to deliver any such
Make Good Shares to HFG and the Company shall thereafter use commercially
reasonable efforts to cause such registration statement to become effective. HFG
shall provide such information to the Company as the Company may reasonably
request in order to prepare such registration statement, including, without
limitation, delivery to the Company of Selling Stockholder questionnaires. The
Company shall cause such registration statement to remain effective until HFG
has sold any Make Good Shares received by it thereunder or until HFG is
permitted to resell all of the Make Good Shares received hereunder at one time
pursuant to Rule 144 of the Securities Act of 1933, as amended.



19. Merger or Consolidation

. Any corporation or association into which the Escrow Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which the
Escrow Agent is a party, shall be and become the successor escrow agent under
this Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance of any further act.



20. Entire Agreement

. This Agreement contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, discussions and representations, oral or written, to the extent
they related in any way to the subject matter hereof, which the parties
acknowledge have been merged into this Agreement, including, without limitation,
any provision in any agreement entered into by and among Powersmart Holdings,
Limited, Smarthigh Holdings Limited and HFG International, Limited with respect
to such matters.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth opposite their respective names.

    POWERSMART HOLDING LIMITED                 /s/ Shunqing
Zhang                       

By:   

Shunqing Zhang     Chairman & CEO

Signature Page to Halter Make Good Escrow Agreement



--------------------------------------------------------------------------------



            POINT ACQUISITION CORPORATION.                    

By:

/s/ Timothy Halter    

Its:

President    

Dated:

April 25, 2007    

 

     

 

     

 

SECURITIES TRANSFER CORPORATION    

 

     

 

     

By:

/s/ Kevin Halter Jr.    

Its:

President    

Dated:

 April 25, 2007    

 

     

 

HFG:    

 

     

By:

/s/ Timothy P. Halter    

 

Timothy P. Halter, President    

 

HFG International, Limited  

Signature Page to Halter Make Good Escrow Agreement



--------------------------------------------------------------------------------